Title: To George Washington from Lieutenant Colonel Samuel Smith, 10 October 1777
From: Smith, Samuel
To: Washington, George

 

Sir
Fort Mifflin [Pa.] Oct. 10th 1777 5 OClock

The Enemy have just crossed & are crossing in very considerable numbers to Province Island already they have begun to throw up Works & tomorrow morning I suppose will open on us which will oblige me to withdraw my men out of the Fort & Cover them the best in my power, they have about 20 Boats & if the Number we have seen on the opposite Shore are to cross there must at least be 800 or 1000, If they bombard the Fort at Night I shall not be able to live here long, the natural unhealthiness of the Station added to the night air, Sleeping without cover will very soon send all my people to the Hospitals, Yesterday I could not send off the sick & instead of 12 twenty of my small party must go to the Hospitals, besides many Convales-cents, We are now Cannonading them from our Block houses which will do but little execution, the Floating Batteries are firing on them but all will not hinder them from throwing up their works. I have the honor to be Your Excellency’s M. O. S.

S. Smith

